Stearne, J.,
On October 22,1914, an auditing judge awarded $228.88 to one Andrew G. Van Kirk, entitled to one half of the proceeds of the sale of certain real estate devised to him under the will of his father, this decedent. The distributee, Andrew G. VanKirk, was missing at the date of the award and is still missing. Over 17 years elapsed since the award, when the surety on the administrator’s bond compelled an accounting. Accountant is the administrator c. t. a. Counsel for the surety company prepared and filed the account on behalf of accountant. At the audit the surety company presented its claim for $170, being 17 years’ premiums on the bond at $10 per annum.
The auditing judge allowed five years’ premiums at $10 per year, or a total of $50, as a claim against the estate. The balance of the claim, or $120, he divided equally between accountant and the surety company, as the auditing judge was of opinion that accountant and the surety were equally responsible for the unreasonable delay. He also allowed the attorney for the surety company, who had prepared the account and attended the audit, counsel fee in the sum of $50. Accountant, as administrator c. t. a., filed exceptions to the action of the auditing judge in the above particular.
We have reviewed the record with considerable care and see no reason for disturbing the discretion of the auditing judge which, in the circumstances, appears eminently just and equitable.
The exceptions are dismissed and the adjudication is confirmed absolutely.